 1
     MAYALL HURLEY P.C.
     Robert J. Wasserman, CA Bar No. 258538
 2   rwasserman@mayallaw.com
 3   William J. Gorham, CA Bar No. 151773
     wgorham@mayallaw.com
 4   Nicholas J. Scardigli, CA Bar No. 249947
 5   nscardigli@mayallaw.com
     2453 Grand Canal Boulevard
 6   Stockton, California 95207-8253
 7   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
 8

 9   ACKERMANN & TILAJEF, P.C.
     Craig J. Ackerman, CA Bar No. 229832
10   cja@ackermanntilajef.com
11   1180 South Beverly Drive, Suite 610
     Los Angeles, California 90035
12   Telephone: (310) 277-0614
13   Facsimile: (310) 277-0635

14   Attorneys for Plaintiff Justin Titus and the Settlement Class
15
                                UNITED STATES DISTRICT COURT
16                             EASTERN DISTRICT OF CALIFORNIA
17

18   JUSTIN TITUS, individually and on             CASE NO.: 2:17-cv-00558-JAM-GGH
     behalf of all others similarly situated,
19

20                Plaintiff,                          ORDER APPROVING PROPOSED
                                                      CY PRES BENEFICIARY
21   v.
22                                                    Judge:    Hon. John A. Mendez
     THE MARTIN-BROWER COMPANY,                       Location: Courtroom 6, 14th Floor
23   LLC; and DOES 1-100 inclusive,
24
                  Defendants.
25

26

27

                                                -1-
                            ORDER APPROVING PROPOSED CY PRES BENEFICIARY
 1         Having considered the Stipulation of the parties, and good cause appearing
 2   therefore, the Court hereby approves ST. CHRISTOPHER TRUCKERS
 3   DEVELOPMENT AND RELIEF FUND as the cy pres beneficiary of the class action
 4   Settlement in this action, and modifies paragraph 19 of the Final Approval Order nunc
 5   pro tunc as follows: the Settlement Administrator, Atticus Administration, LLC, shall
 6   send all funds associated with settlement checks that have not been cashed after the
 7   check cashing deadline to ST. CHRISTOPHER TRUCKERS DEVELOPMENT
 8   AND RELIEF FUND.
 9

10         IT IS SO ORDERED, ADJUDGED, AND DECREED.
11

12

13

14   DATED: 2/13/2019                      /s/ John A. Mendez_________
15                                         HON. JOHN A. MENDEZ
                                           U.S. DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

                                              -2-
                          ORDER APPROVING PROPOSED CY PRES BENEFICIARY
